Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/21/2021 has been entered. Claims 1-13 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/28/2021.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 20170319002 A1, hereinafter “Tan”) in view of Hertz-Schunemann et al. “Looking into individual coffee beans during the roasting process: direct micro-probe sampling on-line photo-ionisation mass spectrometric analysis of coffee roasting gases”, 2013, Analytical and Bioanalytical Chemistry, 405,7083-7096; hereinafter “Hertz-Schunemann”).
Regarding claim 1, Tan teaches a method for roasting a food item (abstract), comprising: 
heating the food item over time to obtain a flavor that accompanies physical and chemical changes in the food item (paragraph [0036] teaches heating coffee beans to an appropriate temperature at which a desired chemical reaction takes place), including an emission of gases (paragraph [0038] teaches volatile organic compounds, VOCs, are released by the coffee beans); 
measuring the emitted gases (paragraph [0034]) as a function of at least one roasting parameter to detect the changes that accompany the roasting (paragraph [0056] teach measuring VOC release characteristic of the coffee beans that accompany roasting); 
comparing the changes that occur during a specific roasting profile (paragraphs [0056] teach comparing the actual value of the total amount of VOCs released by the coffee beans at a certain point in time against the expected or desired value of the total amount of VOCs to identify at least one of inception of the roasting, progress of the roasting and maturity of the 
adjusting the at least one roasting parameter to achieve a roast of the food item based on the data detected (paragraph [0058] teach adjusting the amount of heat produced by a heating arrangement based on the amount of VOCs released by the coffee beans). 
Tan fails to explicitly teach the method comprising subjecting the emitted gases to electromagnetic radiation; measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of the at least one roasting parameter to detect spectral changes that accompany the roasting; comparing the spectral changes that occur during a specific roasting profile to identify at least one of inception of the roasting, progress of the roasting and maturity of the roasting; and adjusting the at least one roasting parameter to achieve a roast of the food item based on the spectral changes. 
Hertz-Schunemann teaches a gas sampling device for on-line analysis of gasses emitted from coffee from roasting (abstract). Hertz-Schunemann teaches subjecting the emitted gases to electromagnetic radiation (page 7086, left column “laser pulses”); and measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of a roasting parameter to detect the spectral changes that accompany roasting (Fig. 6). Hertz-Schunemann teaches that photo-ionisation mass spectrometry allows for on-line determination of the degree of roasting based on the chemical profile of the roasting gasses (page 7084, right column, first paragraph; Fig. 6d). Hertz-Schunemann teaches that measurement of evolving gas phase inside and outside of a coffee bean is important for understanding the complex flavour generation process (page 7085, left column, first paragraph). Hertz-Schunemann teaches this 
Since Hertz-Schunemann teaches measuring VOCs from gasses emitted from coffee, similar to Tan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to provide the method comprising subjecting the emitted gases to electromagnetic radiation; measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of the at least one roasting parameter to detect spectral changes that accompany the roasting; comparing the spectral changes that occur during a specific roasting profile to identify at least one of inception of the roasting, progress of the roasting and maturity of the roasting; and adjusting the at least one roasting parameter to achieve a roast of the food item based on the spectral changes. Doing so would utilize known analysis types of gasses, as taught by Hertz-Schunemann, which would have a reasonable expectation of successfully optimizing the roasting process to improve the overall roasted coffee. 
Regarding claim 2, Tan in view of Hertz-Schunemann teach all of the elements of the current invention as stated above. Tan further teaches wherein the food item comprises coffee, cocoa, beans, nuts, grains or seeds (abstract, “coffee”).
Regarding claim 4, Tan in view of Hertz-Schunemann teach all of the elements of the current invention as stated above. Tan further teaches wherein the at least one roasting parameter comprises at least one of pressure, temperature or time (paragraph [0058] teaches reducing the amount of heat during roasting).
Regarding claim 11, Tan in view of Hertz-Schunemann teach all of the elements of the current invention as stated above. Tan further teaches the method further comprising conducting an holistic evaluation of an evolution of diagnostic features of signals and/or functions of the signals as the signals and/or functions of the signals change with the at least one roasting parameter (paragraph [0058] teaches a skilled person conducting a holistic evaluation of VOC values from roasting as they change with time to readjusted the heating operation accordingly), wherein a holistic view of the roasting shows a morphological signature of a particular roast (Fig. 5 shows a view of the roasting process over time and the morphological signature, i.e. plotted curve, of an actual curve 30 and an expected curve 20).

Allowable Subject Matter
Claims 3, 5-10, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of Tan (US 20170319002 A1) and Hertz-Schunemann (Hertz-Schunemann et al. “Looking into individual coffee beans during the roasting process: direct micro-probe sampling on-line photo-ionisation mass spectrometric analysis of coffee roasting gases”, 2013, Analytical and Bioanalytical Chemistry, 405,7083-7096) fails to teach the limitations of claims 3, 5-10, 12 and 13 (see Non-Final Rejection mailed 09/28/2021, pages 11-14).

Response to Arguments
Applicant's arguments filed 12/21/2021, regarding rejections under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tan teaches all of claim 1 except subjecting the emitted gases to electromagnetic radiation and measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of the at least one roasting parameter to detect spectral changes that accompany the roasting; comparing the spectral changes that occur during a specific roasting profile to identify at least one of inception of the roasting, progress of the roasting and maturity of the roasting; and adjusting the at least one roasting parameter to achieve a roast of the food item based on the spectral changes.
 Hertz-Schunemann teaches a gas sampling device for on-line analysis of gasses emitted from coffee from roasting (abstract). Hertz-Schunemann teaches subjecting the emitted gases to electromagnetic radiation (page 7086, left column “laser pulses”); and measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of a roasting parameter to detect the spectral changes that accompany roasting (Fig. 6; page 7092, 
Since Hertz-Schunemann teaches measuring VOCs from gasses emitted from coffee, similar to Tan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tan to provide the method comprising subjecting the emitted gases to electromagnetic radiation; measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of the at least one roasting parameter to detect spectral changes that accompany the roasting; comparing the spectral changes that occur during a specific roasting profile to identify at least one of inception of the roasting, progress of the roasting and maturity of the roasting; and adjusting the at least one roasting parameter to achieve a roast of the food item based on the spectral changes. Doing so 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant discusses how Hertz-Schunemann uses a laser pulse that “does not analyze and does not probe the molecular interaction of the gasses rather it is used to ionize the molecules”), such as analyzing and probing molecular interaction of the gasses, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Hertz-Schunemann’s method read on the broadest reasonable interpretation of claim 1. Hertz-Schunemann teaches subjecting the emitted gases to electromagnetic radiation (page 7086, left column “laser pulses”); and measuring a molecular interaction of the electromagnetic radiation with the emitted gases as a function of a roasting parameter to detect the spectral changes that accompany roasting (Fig. 6; page 7092, right column, section “Time-resolved statistical analysis of the chemical signature: PCA” teaches  chemical signature of the progress of the coffee roasting process was investigated by PCA, wherein mass spectral signatures were measured, i.e. the mass spectral signatures is interpreted as “molecular interaction of the electromagnetic radiation with the emitted gasses”; the “roasting parameter” is interpreted as “temporal changes” discussed in Fig. 6). Hertz-Schunemann also teaches motivation that would allow one of ordinary skill in the art to modify Tan, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798